 



Exhibit 10.1

RESOLUTIONS APPROVING AN AMENDMENT

TO THE AIR PRODUCTS AND CHEMICALS, INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS (THE “PLAN”)

     NOW, THEREFORE, BE IT RESOLVED, that effective 30 September 2002, Plan
Section 5(b) shall be, and it hereby is, amended and restated in its entirety to
read as follows:



  5.   Elective Deferrals



  (b)   An account (the “Air Products Stock Account”) deemed to be invested in
Air Products and Chemicals, Inc. common stock, par value $1.00 (“common stock”).
The Company shall credit the Air Products Stock Account with that number of
units (including fractions) obtained by dividing the amount of such deferred
compensation by the Fair Market Value of a share of common stock (i) on the
second business day before the date credited to the Air Products Stock Account
for retainer and meeting fees, and (ii) on the effective date specified in the
Program for crediting Directors with initial and annual deferred stock unit
awards. For purposes of the Plan, Fair Market Value of a share of common stock
on any date (the “valuation date”) shall be equal to the mean of the high and
low sale prices on the New York Stock Exchange, as reported on the composite
transaction tape, for such date, or, if no sales were quoted on such date, on
the most recent preceding date on which sales were quoted. The units thus
calculated are herein referred to as “deferred stock units.”

     RESOLVED FURTHER, that the proper officers of the Company be, and they each
hereby are, authorized and empowered, in the name and on behalf of the Company,
to make, execute, and deliver such instruments, documents, and certificates and
to do and perform such other acts and things as may be necessary or appropriate
to accomplish the amendment of the Plan as aforesaid, and to carry out the
intent and accomplish the purpose of these resolutions.

          APCI BOARD OF DIRECTORS     19 September 2002

